El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
Puede decirse que quien objeta al testimonio de un testigo, invocando prueba de referencia, lo que hace es invocar falta de conocimiento personal del testigo sobre la materia o asunto en controversia, y falta de confrontación con el tercero que hace la declaración. (Énfasis suplido.)(1)
El presente caso nos permite pautar si un informe quí-mico es admisible como evidencia sustantiva contra un acusado cuando el técnico que preparó dicho informe no comparece como testigo en el juicio al momento que se so-licita su admisión, y cuando el acusado no tuvo la oportu-nidad de contrainterrogar a ese testigo previamente con relación a ese informe.
Como lo intima el profesor Chiesa Aponte en la cita con que iniciamos, es evidente que existe una relación estrecha entre el derecho a confrontación que ampara a un acusado y la llamada Regla de Exclusión de Prueba de Referencia establecida en nuestras Reglas de Evidencia. Cada una de estas disposiciones, tanto la Cláusula de Confrontación como la Regla de Exclusión de Prueba de Referencia, bus-can solucionar el mismo problema: la debilidad testimonial que representa evidencia de segunda mano.(2)
I
Los hechos procesales pertinentes que motivaron el re-curso que nos ocupa son los siguientes: el recurrido Chri-santony Guerrido López fue acusado de dos violaciones al Art. 404 de la Ley de Sustancias Controladas de Puerto *955Rico,(3) específicamente, posesión de cocaína y marihuana. Llegado el momento del juicio en su fondo y una vez testi-ficó el agente que incautó e hizo las pruebas de campo de las sustancias por las cuales se le imputa al acusado la posesión de cocaína y marihuana, el Ministerio Público in-tentó someter en evidencia el informe de la químico que realizó los análisis a las sustancias como evidencia de uno de los elementos de los delitos imputados.
Ahora bien, la controversia surge cuando el ofrecimiento de tal informe se hace en ausencia durante la vista —y aparente no disponibilidad— de la perito químico del Ins-tituto de Ciencias Forenses (ICF) que, a solicitud del pro-pio Estado, realizó las pruebas y los análisis de las referi-das sustancias.
Lo acontecido procesalmente, conforme surge del récord, fue lo siguiente: durante el primer señalamiento del caso, el Ministerio Público le anunció al Tribunal que utilizaría el testimonio de la Químico Isabel González. No obstante, el día de la vista en su fondo, la químico González se en-contraba de vacaciones, por lo que el Director del ICF envió a otra químico, la Sra. Carmen Calcaño, en sustitución de González.
Así las cosas, la Fiscal de sala llama a testificar a la químico Calcaño quien testifica con relación a los protoco-los que se siguen en este tipo de caso y los procedimientos que realizó su compañera. En ningún momento —y ante esta nueva realidad procesal— la Fiscal solicitó la sustitu-ción de la químico anunciada previamente, ni formuló pre-gunta alguna durante su interrogatorio directo a la quí-mico Calcaño para aclarar o justificar la razón por la cuál la químico González no se encontraba en Sala. O sea, du-rante su interrogatorio directo, el Ministerio Público nunca justificó la no disponibilidad de la químico González, sino que pretendió presentar a una persona distinta a la anun-ciada sin otorgar explicación alguna al Tribunal. No fue *956sino hasta que, finalizado el interrogatorio directo, el juez preguntó y la fiscal indicó que la químico previamente anunciada se encontraba de vacaciones.
En ese momento el acusado objeta la admisión del in-forme preparado por la químico González fundamentándose básicamente en que éste constituía prueba de referencia y que su admisión como prueba sustantiva, en ausencia del perito químico que lo suscribió, constituía una violación a su derecho constitucional a carearse con el testigo. Ante tal planteamiento, y con la oportuna réplica del Ministerio Pú-blico, el Tribunal de Primera Instancia declaró con lugar la objeción y no permitió la admisión del informe. Señaló que “la Químico que compareció no es la Químico que hizo el análisis”.
De ese dictamen, el Ministerio Público recurre al Tribunal de Apelaciones en una solicitud de certiorari. Argu-mentó, inter alia, que en conformidad con la Regla 65(H) de Evidencia, infra, el informe en cuestión era admisible como excepción a la Regla de Exclusión de Prueba de Referencia, pues tal regla no requiere la no disponibilidad del testigo declarante para la admisión de su declaración. (4) El tribunal apelativo intermedio confirmó al tribunal de instancia, fun-damentándose en que el Ministerio Público no había logrado probar la no disponibilidad del perito químico. Con el bene-ficio de la posición de ambas partes, resolvemos.
II

La Cláusula de Confrontación según la Constitución de Puerto Rico

La palabra “confrontar” encuentra su raíz etimológica en los vocablos provenientes del latín “cum” que significa *957“con” y “frontis” que significa “la frente”, siendo su signifi-cado: “careo entre una persona con otra”.(5) En su concepto más básico o fundamental, el derecho a la confrontación se define como el derecho de un acusado a confrontar a sus acusadores.(6) Tal derecho a la confrontación o al “careo” encuentra su génesis en el derecho romano desde la Se-gunda Etapa Clásica de la historia romana (30 a.C. al 130 d.C.).(7) Incluso, el Libro de los Hechos de los Apóstoles nos muestra cómo, en la exposición de Festo ante el Rey Agripa abogando por el Apóstol Pablo, el primero invoca el derecho del apóstol —quien poseía la ciudadanía romana— a con-frontarse con sus acusadores.(8)
El Art. 2 de la Carta Orgánica de 1917 disponía que “[e]n todos los procesos criminales el acusado gozará del derecho ... de carearse con los testigos de cargo ...”.(9) Esa misma garantía fue incluida por la Asamblea Constituyente en la Sec. 11 de la Constitución de Puerto Rico, vigente desde el 25 de julio de 1952, la cual dispone de igual forma que en todos los procesos criminales, “el acusado disfrutará del derecho ... a carearse con los testigos de cargo, a obtener la comparecencia compulsoria de testi-*958gos a su favor ...”.(10) Como se señala en el escolio número 3 de Pueblo v. Vargas, 74 D.P.R. 144, 147 (1952):
Las razones para retener el precepto fueron resumidas por la Comisión de Carta de Derechos en su informe a la Conven-ción Constituyente, con las siguientes palabras: “La garantía de confrontarse con los testigos contrarios es esencial en el sistema nuestro. Nuestro Tribunal Supremo ha aceptado en este campo las doctrinas del derecho común. El propósito es impedir que se utilicen en contra de un acusado declaraciones que no se han sometido a la prueba del contrainterrogatorio. Las excepciones que se reconocen a la “regla de la prueba de referencia” —en virtud de las cuales se admiten declaraciones de valor especial, a pesar de que no se han sometido a contra-interrogatorio en el juicio en que se ofrecen— presentan pro-blemas de legislación y administración judicial, que no deben afectar la formulación de la norma aquí recomendada.”
A través de todos estos años, el derecho a la confrontación se ha reconocido en diversas circunstancias en nuestra jurisdicción. Así, hemos expresado que el derecho a contrainterrogar un testigo es fundamental en la celebración de un juicio justo e imparcial, siendo el medio que tiene la defensa del acusado para descubrir la verdad. Por lo tanto, privarlo de ese derecho en relación con uno de los ingredientes principales en la comisión de un delito constituye un error que conlleva la revocación de la sentencia.(11)
Hemos dicho que para que la confrontación o careo que garantiza nuestra Constitución tenga concreción y sentido, el debido proceso de ley exige que se pongan al alcance del acusado los medios de prueba para impugnar los testigos, atacar su credibilidad y todo recurso análogo encaminado a erradicar la falsedad del juicio y evitar el desvío de la justicia. Un careo sin estos instrumentos, cuando sean legítimamente asequibles, frustra el propósito del precepto constitucional.(12) En Pueblo v. Ríos Nogueras, *959114 D.P.R. 256, 264 (1983), señalamos que “[n]o debe olvi-darse que en casos criminales el derecho a la confrontación es garantía insustituible”.
Ahora bien, el derecho a la confrontación es renunciable. Tal renuncia puede darse implícitamente si el acusado deja de comparecer al juicio, a sabiendas de que puede ser juzgado en su ausencia.(13) También un acusado puede renunciar a su derecho a contrainterrogar a un testigo de cargo a través de la estrategia legal de su abogado.(14)
Por último, no debemos pasar por alto que tanto la Sexta Enmienda federal como la Cláusula de Confrontación de la Constitución de Puerto Rico establecen el derecho de todo acusado “a obtener la comparecencia compulsoria de testigos a su favor”. En ese contexto, en Pueblo v. Acosta Escobar, 101 D.P.R. 886, 889 (1974), reconocimos que
[e]l derecho de todo acusado a obtener la comparecencia com-pulsoria de testigos a su favor está también garantizado por la Constitución federal en su Enmienda Sexta, y se ha reconocido que es un derecho de naturaleza fundamental y obligatorio para los estados. ...
Ese derecho no está limitado a determinada etapa del juicio. Es deseable que la solicitud para que se ordene la citación de testigos se haga antes del juicio.
III
La Regla 65(H) de Evidencia de 1979 disponía lo siguiente:
Es admisible como excepción a la regla de prueba de refe-rencia aunque el declarante esté disponible como testigo:
*960(H) Récords e informes oficiales: Evidencia de un escrito he-cho como récord o informe de un acto, condición o evento, cuando se ofrece para probar el acto, condición o evento, si el escrito fue hecho en o cerca del momento del acto, condición o evento, por y dentro del ámbito del deber de un empleado pú-blico, siempre que las fuentes de información y el método y momento de preparación fueran tales que indican su confiabilidad. 32 L.P.R.A. Ap. IV.
Esta Regla 65(H) formaba parte de más de veinte excep-ciones a la Regla de Exclusión de Prueba de Referencia de las Reglas de Evidencia de 1979 para las que no se exigía la no disponibilidad del testigo declarante. Esto sugiere que “estas declaraciones tengan más garantías de confiabi-lidad que aquellas condicionadas a la no disponibilidad del declarante, pues ahora se prescinde del factor necesidad y las excepciones se fundan únicamente en la confiabilidad intrínseca de las declaraciones”.(15)
Hasta ahora, lo importante de acuerdo con la Regla 65(H), según señala el profesor Chiesa Aponte, era “la ad-misión del récord oficial, independientemente de que el de-clarante [estuviera] disponible para testificar, o de si al-guien [testificara] sobre el récord, o de si hubo alguna evidencia independiente de corroboración”. (Cita omitida.)(16) Esta regla fue copiada de la Sec. 1280 del Có-digo de Evidencia de California en un claro rechazo a la Regla Federal 803(8), para aprobar una regla que fuera más liberal. (17)
De manera que el texto de la Regla 65(H) de Evidencia de 1979, supra, permite, como se permitía en la jurisdicción californiana según la Sec. 1280 del Código de Evidencia de California, la admisión de documentos, expedientes o récords públicos como prueba sustantiva, aun es-*961tando disponibles los testigos, siempre y cuando se cum-pliera con las condiciones que establece la propia regla: que el escrito “fue hecho en o cerca del momento del acto, condición o evento, por y dentro del ámbito del deber de un empleado público, siempre que las fuentes de información y el método y momento de preparación fueran tales que indican su confiabilidad”. (Enfasis suprimido. )(18)
Por último, es menester apuntalar lo expresado en Pueblo v. Mattei Torres, 121 D.P.R. 600, 617 (1988), en donde, citando con aprobación al profesor Chiesa Aponte, señala-mos lo siguiente:
“Las limitaciones impuestas por las reglas federales en ca-sos criminales no son aplicables, de suyo, en Puerto Rico, salvo en cuanto ello sea una exigencia del derecho a confrontación bajo la 6{t]a enmienda.” (Enfasis suplido.)
Ahora bien, la Regla 65(H) de Evidencia de 1979 fue sustituida por la actual Regla 805(h) de las nuevas Reglas de Evidencia de Puerto Rico de 2009, alterando su contenido sustancialmente. La nueva Regla 805(h) sí adopta el contenido de la Regla 803(8) federal, estableciendo un enfoque más restrictivo en favor del acusado.(19) Para completar el marco en lo relacionado a este tema, es extremadamente pertinente citar nuevamente al profesor Chiesa Aponte en cuanto al alcance de la nueva Regla 805(h):
Ante ... la norma constitucional establecida por la Corte Su-prema en Crawford, [Crawford v. Washington, infra] se optó por adoptar la regla federal que protege al acusado contra ... todo tipo de informe “por investigación”. Para la exclusión de esos tipos de informes como prueba de cargo, [en nuestra jurisdicción] no hay ya que recurrir a la cláusula de confron-tación, sino que se trata de prueba de referencia inadmisible, *962de conformidad con la propia Regla 805(H). (Énfasis en el original.)(20)
IV

El caso “Crawford v. Washington” y su progenie

En el 2004, el Tribunal Supremo federal emitió una de-cisión que cambió sustancialmente la forma en que se ha-bía venido interpretando la Cláusula de Confrontación de la Sexta Enmienda de la Constitución federal. Iniciando con Crawford v. Washington, 541 U.S. 36 (2004), el Tribunal Supremo federal disolvió el maridaje que en ciertas circunstancias había permitido entre la Cláusula de Con-frontación y las excepciones a la Regla de Exclusión de Prueba de Referencia, situación que había consentido desde Ohio v. Roberts, 448 U.S. 56 (1980).
A partir de estas nuevas decisiones, el más Alto Foro federal ha establecido —aunque por el propio análisis del Tribunal sería correcto decir que “ha reestablecido”— las garantías mínimas que cobijan a todo ciudadano a la luz de la Cláusula de Confrontación de la Sexta Enmienda de la Constitución federal, frente a las distintas excepciones a la regla de exclusión de prueba de referencia.
Como veremos, Crawford v. Washington, supra, y su progenie, constituyen jurisprudencia normativa para nues-tra jurisdicción. Esto porque la Cláusula de Confrontación inmersa en la Sexta Enmienda de la Constitución de Esta-dos Unidos aplica a Puerto Rico.(21)
*963Claro está, en el marco de la protección que brinda la Cláusula de Confrontación a un ciudadano y como un derecho fundamental, el alcance de lo resuelto por el Tribunal Supremo de Estados Unidos tanto en Crawford v. Washington, supra, como en los casos posteriores, constituye “el mínimo de protección que estamos obligados a reconocer bajo nuestra propia Constitución”,(22) es decir, según nuestra Cláusula de Confrontación local. Como bien lo explica el profesor Chiesa Aponte:
En cualquier caso, las garantías fundamentales que otorga la Constitución Federal se aplican a Puerto Rico. La debatida, y debatible, naturaleza del Estado Libre Asociado no ha sido impedimento. Si el E.L.A. es considerado como un “Estado”, entonces los derechos fundamentales de la Carta de Derechos se aplican a Puerto Rico a través de la Enmienda Decimo-cuarta (cláusula del debido proceso de ley). Por el contrario, si el E.L.A. no tiene tal estatus, entonces hay que invocar la cláusula del debido proceso de ley en la Enmienda Quinta o la aplicación directa de la garantía constitucional federal, y cabe hablar, más bien, de incorporación “territorial”.(23)
*964Pasemos entonces a considerar lo establecido en estos importantes casos.

Crawford v. Washington, 541 U.S. 36 (2004)

El 5 agosto de 1999, el Sr. Kenneth. Lee fue apuñalado en su apartamento, hechos por los cuales un poco más tarde en la noche la Policía arrestó al Sr. Michael D. Crawford. Después de haberle hecho tanto a Crawford como a su esposa Sylvia las debidas advertencias —“Miranda Warnings”— los detectives los interrogaron; interro-gatorios que fueron grabados. Crawford eventualmente ad-mitió que él y su esposa Sylvia habían acudido a buscar al señor Lee a su apartamento para pedirle cuentas con rela-ción a un incidente previo en el cual alegadamente Lee había tratado de violar a Sylvia. Estando todos en el apar-tamento se inició una pelea entre Crawford y Lee, saliendo este último herido de una puñalada en el torso y Crawford con una herida en la mano.
Durante el interrogatorio, y a preguntas de si durante la pelea él había visto algo en las manos del señor Lee, Crawford señaló que podía jurar que había visto a Lee “ir por algo” justo antes de que todo aconteciera. Sin embargo, señaló que su mente se le iba en blanco cuando “cosas como [esas] pasaban”, pero que pensaba que Lee había sacado algo y que él había intentado sujetarlo, razón por la cual se había cortado la mano.
En su interrogatorio, Sylvia Crawford corroboró gran parte de la historia de su esposo. Sin embargo, a preguntas del agente investigador con relación a si había visto a Lee con algo en sus manos, ésta señaló que en medio de la pelea había visto a Lee meter su mano en el bolsillo derecho y dar un paso atrás; acto seguido, Crawford lo apuñaló. Luego, esto es, inmediatamente después de que Lee recibiera la puñalada, Sylvia no vio nada en las manos de éste.
Por estos hechos Crawford fue acusado de agresión e intento de asesinato. En el juicio por jurado, Crawford alegó como teoría a su favor la legítima defensa. Basado en *965el privilegio “marido-mujer”, Sylvia no testificó en el juicio.(24) No obstante, el Ministerio Público intentó introdu-cir, fundamentado en que la ofrecida era una declaración contra interés admisible como excepción a la prueba de re-ferencia, la grabación de la declaración de Sylvia Crawford como evidencia de que la puñalada que le propinó el acusado Crawford a su víctima no había sido en defensa propia.
Crawford se opuso a la presentación de tal evidencia. Argumentó fundamentalmente que, sin importar si tales declaraciones cumplían o no con la excepción a la prueba de referencia, su admisión constituía una violación a su derecho al amparo de la Cláusula de Confrontación de la Sexta Enmienda de la Constitución federal.
No empece a la oposición de Crawford, y fundamentado en lo resuelto en Ohio v. Roberts, supra, el tribunal de ins-tancia permitió que el Jurado escuchara la grabación de las declaraciones de Sylvia Crawford e, incluso, que el Mi-nisterio Público hiciera referencia a éstas en su argumen-tación de cierre, señalando que era evidencia concluyente que refutaba completamente la teoría de la legítima defensa. El Jurado declaró culpable a Crawford de agre-sión y éste apeló el veredicto.
La Corte de Apelaciones de Washington revocó la deci-sión del tribunal de instancia por haber permitido que el Jurado considerara las declaraciones de la Sra. Crawford. La Corte de Apelaciones fundamentó su decisión en que no se habían cumplido los requisitos (test) de Ohio v. Roberts, supra, para que una declaración que constituía una excep-ción a la prueba de referencia superara, a su vez, el escru-tinio de la Cláusula de Confrontación de la Sexta Enmienda.
*966No obstante, el Tribunal Supremo de Washington, ba-sado en que sí se había cumplido con los requisitos de Ohio v. Roberts, supra, revocó a la Corte de Apelaciones y reins-taló la convicción de Crawford. Por último, el Tribunal Supremo federal revocó al Tribunal Supremo de Washington, revocando en parte el caso de Ohio v. Roberts al concluir que lo resuelto en ese caso violaba, bajo ciertas circunstan-cias, el derecho de un acusado según la Cláusula de Con-frontación de la Sexta Enmienda. (25)
Concretamente, el Tribunal Supremo federal sostuvo que la admisión de las declaraciones de Sylvia Crawford en contra de su esposo, eran testimoniales y, como tal, constituían prueba de referencia que violaba la *967Cláusula de Confrontación de la Sexta Enmienda, pues el acusado no había tenido la oportunidad de contrainterro-garla al momento en que se expresaron. De manera que, a partir de Crawford v. Washington, supra, págs. 60 y 68, una declaración testimonial hecha por un testigo fuera del tribunal (“out-of-court statement”) no es admisible contra un acusado, a menos que tal testigo no esté disponible en el juicio y el acusado haya tenido la oportunidad de contrain-terrogarlo acerca de esas declaraciones, sin importar si és-tas son o no confiables.(26)
Así, en Crawford v. Washington, supra, el Tribunal Supremo concluye que la meta de la Cláusula de Confronta-ción de la Sexta Enmienda es asegurar la confiabilidad (reliability) de la evidencia que se presenta contra un acusado. Pero, cuando esa evidencia es testimonial, esa meta, más que sustantiva, es una garantía procesal. En ese sentido, el Tribunal Supremo federal señala, con relación a esa garan-tía:
[i]t commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible of cross-examination.(27)
Ahora bien, debemos advertir que a partir de Crawford v. Washington, supra, la Cláusula de Confrontación federal sólo se activa en relación con declaraciones testimoniales.(28) Así lo señala el Tribunal Supremo federal al definir el concepto “testigos” de la Cláusula de Confrontación de la Sexta Enmienda de la Constitución de Estados Unidos, el cual es similar al de nuestra Cláusula de Confrontación:
*968The text of the Confrontation Clause ... applies to “witnesses” against the accused — in other words, those who “bear testimony.” ... An accuser who makes a formal statement to government officers bears testimony in a sense that a person who makes a casual remark to an acquaintance does not. The constitutional text, like the history underlying the common-law right of confrontation, thus reflects an especially acute concern with a specific type of out-of-court statement. (Citas omitidas y énfasis suplido.)(29)
De esta forma, Crawford v. Washington, supra, no sólo define lo que es un testigo para efectos de la Cláusula de Confrontación, sino que establece que esta definición aplica tanto para testimonios en corte como fuera del tribunal (out-of-court statements). Es importante señalar, no obstante, que Crawford no prohíbe la admisión de aquellas declaraciones hechas fuera del tribunal (out-of-court statements) si la intención no es probar la verdad de lo aseverado.(30) Además, tampoco prohíbe la admisión de una declaración anterior de un declarante si el mismo se en-cuentra disponible para ser contrainterrogado durante la vista.(31)
Con relación a la definición de lo que constituye una declaración testimonial, según Crawford v. Washington, supra, el Tribunal Supremo federal señaló expresamente que no daría en el caso una explicación exhaustiva del término.(32) No obstante, sí señaló algunas declaraciones que debían considerarse como testimoniales, tales como: declaraciones en un testimonio ex-parte vertido durante un juicio, affidavit, interrogatorios bajo custodia, testimonios anteriores en los cuales el acusado no haya tenido *969la oportunidad de contrainterrogar, declaraciones vertidas antes del juicio en circunstancias que el declarante razona-blemente pudiera esperar que fueran usadas por el Minis-terio Público, declaraciones extrajudiciales como affidavit, deposiciones, testimonios anteriores y declaraciones he-chas en circunstancias que razonablemente pudieran lle-var a un testigo objetivo a creer que tal declaración pu-diera estar disponible para utilizarse en un juicio posterior. (33)

Davis v. Washington, 547 U.S. 813 (2006)

La Opinión del Tribunal Supremo federal en Davis v. Washington, supra, involucra en realidad dos casos que fue-ron consolidados, siendo el segundo de ellos Hammon v. Indiana, 126 S. Ct. 2266 (2006). Los hechos de Davis v. Washington, supra, son los siguientes: en un momento dado una operadora del sistema de emergencia 911 recibe una lla-mada telefónica, pero la llamada finaliza antes de que nadie alcance a decir nada. Entonces, la operadora revierte la lla-mada, la cual contesta la señora Michelle McCottry. La ope-radora percibe que la señora McCottry se encuentra en me-dio de un episodio de violencia doméstica con su novio, el cual resultó ser el acusado, el Sr. Adrian Davis. La opera-dora inicia un diálogo con la señora McCottry. (34)
*970Después que Davis se fue de la escena, McCottry co-menzó a hablar nuevamente pero la operadora la inte-rrumpió diciéndole “para de hablar y contesta mis preguntas.” Entonces McCottry le dijo a la operadora, en-tre otras cosas, que Davis había venido a la casa a buscar sus cosas porque ella se estaba mudando. McCottry tam-bién le describió a la operadora la forma en que Davis la agredió. La operadora le dijo que la Policía ya iba de ca-mino, pero que iban a inspeccionar el área primero para buscar a Davis. La policía llegó en cuatro minutos y encon-tró a McCottry temblando y con “heridas frescas en su an-tebrazo y cara”.
Por estos hechos, la Policía presentó cargos contra Davis por violación a una orden de protección. Los únicos testigos de cargo fueron los dos policías que respondieron a la lla-mada de la operadora del sistema 911. Ambos testificaron que al llegar a la escena notaron que McCottry exhibía heridas que aparentaban ser recientes, pero ninguno de los dos pudo testificar con relación a quién las había causado.
McCottry no compareció al juicio por lo que el Ministe-rio Público presentó, y así fue admitido por el tribunal, la *971grabación de lo conversado el día de los hechos entre ésta y la operadora del sistema 911. Davis objetó oportunamente la admisión de la grabación argumentando que ésta vio-laba su derecho a la confrontación de la Sexta Enmienda de la Constitución federal. El Jurado emitió un veredicto de culpabilidad. Por último, Davis apeló al Tribunal de Apelaciones y al Tribunal Supremo de Washington, pero ambos foros confirmaron la convicción.
Los hechos en el caso Hammon v. Indiana, supra, son los siguientes: tarde en la noche dos policías responden ante una llamada de un disturbio doméstico en la casa de los esposos Hershel y Amy Hammon. Al llegar, encuentran a Amy Hammon frente a la casa, sola y algo atemorizada. Amy les dijo a los policías que no había pasado nada y les dio permiso para que entraran a la casa. Al entrar, los po-licías pudieron notar signos de violencia en la casa y en-contraron a Hershel Hammon en la cocina. Hershel les dijo que él y Amy habían tenido una discusión, pero que “todo estaba bien ahora” y que la discusión nunca se había tornado física.
Para ese entonces Amy había entrado nuevamente a la casa y mientras uno de los policías se quedó con Hershel en la cocina, el otro fue a la sala y la interrogó nuevamente acerca de lo que había ocurrido. Hershel hizo varios inten-tos por participar en la conversación que el policía y su esposa estaban teniendo, pero el policía que lo acompañaba no se lo permitió.
Después de escuchar el testimonio de Amy, el policía la llevó a completar y firmar una declaración jurada por agre-sión, en la que ésta describía el acto violento cometido por el Sr. Hammon: había roto varias cosas en la casa, la había empujado hacia el piso en medio de cristales rotos y la había golpeado en el pecho, entre otras cosas.
Por estos hechos, Hershel Hammon fue acusado por vio-lencia doméstica y violación a su probatoria. Amy Hammon no compareció al juicio, a pesar de haber sido citada. Ante la ausencia de la Sra. Hammon, el Ministerio Público pre-*972sentó la declaración jurada que Amy Hammon había hecho el día de los hechos. El policía que la entrevistó y le tomó la declaración jurada también testificó y relató en el juicio todo lo que Amy le había dicho, además de autenticar el documento.
A pesar de la oportuna objeción del acusado, por ser violatorio a su derecho a la confrontación, el tribunal ad-mitió bajo dos excepciones a la regla de exclusión de prueba de referencia —declaraciones espontáneas por ex-citación y declaraciones contemporáneas a la percepción— tanto las declaraciones que Amy Hammon le hizo al Policía como la declaración jurada que ésta suscribió. Por último, el tribunal encontró a Hershel Hammon culpable por am-bos cargos, fallo que fue confirmado por el Tribunal de Ape-laciones, así como por el Tribunal Supremo de Indiana.
Como vemos, en Davis v. Washington, supra, el Tribunal Supremo federal se enfrentó a la admisibilidad de las declaraciones de una testigo no disponible, hechas mediante una llamada al sistema de emergencia 911. En ese sentido era menester definir el carácter testimonial o no testimonial de declaraciones emitidas bajo tales circunstancias. El Tribunal Supremo de Estados Unidos confirma la convicción de Adrian Davis al pautar —evitando nuevamente una lista exhaustiva— que una declaración no es testimonial cuando, aún hecha en el curso de un interrogatorio de la Policía, se hace bajo circunstancias que objetivamente indican que el propósito principal era recibir ayuda en medio de una emergencia,(35)
Por otro lado, declaraciones hechas durante una lla-mada al sistema de emergencia 911 son testimoniales —y por lo tanto sujetas a las delimitaciones de Crawford v. Washington, supra— cuando ya no existe el riesgo potencial creado por la emergencia, y el objetivo principal de la de-claración es establecer o probar eventos que ya pasaron y *973que son potencialmente relevantes para que el Ministerio Público presente cargos posteriormente, (36)
Según señala el Tribunal Supremo federal, las declara-ciones de la víctima —señora McCottry— en Davis v. Washington, supra, fueron no testimoniales —y por lo tanto sujetas únicamente al escrutinio de la Regla de Exclusión de Prueba de Referencia— desde el inicio de la llamada hasta el momento en que el acusado Davis se fue de la casa y la operadora le pidió a McCottry que se callara. El res-tante de lo declarado fue testimonial. (37)
En el caso Hammon v. Indiana, supra, el Tribunal Supremo de Estados Unidos revocó la convicción de Hammon al determinar que las declaraciones de su esposa hechas a la Policía en la escena del crimen, aunque no fueron tan formales como las de Crawford v. Washington, supra, fue-ron testimoniales. Esto, pues, al examinarlo de manera ob-jetiva, el propósito principal tanto del interrogatorio como de la preparación del affidávit era investigar conducta ya pasada que involucraba la posibilidad de un acto criminal. (38)

Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527 (2009), 174 L.Ed2d 314 (2009)

En Melendez-Diaz v. Massachusetts, supra, el Tribunal Supremo de Estados Unidos resuelve exactamente la misma controversia que confrontamos en el caso de autos. Los hechos son los siguientes: Luis E. Meléndez-Díaz fue acusado junto a otras personas por tráfico y distribución de cocaína. Durante el juicio, el Ministerio Público solicitó, en virtud de una ley del estado de Massachusetts, la admisión como prueba sustantiva del informe del perito químico aun cuando el testigo perito que lo preparó no se encontraba disponible para testificar.
*974Meléndez-Díaz objetó la admisión del informe químico fundamentándose en que, al no poder contrainterrogar al perito químico, la admisión del informe constituía una vio-lación a su derecho a la confrontación según la Sexta Enmienda. El Tribunal admitió el informe al amparo de la ley local de Massachusetts, la que contemplaba que, luego que los certificados químicos fueran jurados ante un nota-rio, se podrían someter como prueba prima facie de que eran certeros.(39) El Jurado encontró culpable a Melendez-Diaz. Finalmente, ambos foros apelativos del estado de Massachusetts declararon “no ha lugar” la apelación de Melendez-Diaz.
Al analizar el propósito de este tipo de informe, el Tribunal Supremo estableció en Melendez-Diaz v. Massachusetts, supra, el carácter testimonial de un informe de labo-ratorio químico-forense que es preparado para presentarse como prueba sustantiva contra un acusado en el juicio. Este tipo de informe es testimonial porque, como en el caso de autos, su objetivo es declarar que la substancia encon-trada en posesión del acusado es cocaína, en cierta canti-dad, como reclama el Ministerio Público.
El informe químico es testimonial porque “testifica” lo que precisamente sería el testimonio que se esperaría que el perito químico vertiera si compareciera al juicio: se es-peraría que testificara con relación a que una sustancia —que la cadena de evidencia ya conectó con el acusado— es la cocaína o marihuana que el Ministerio Público re-clama que poseía el acusado. Como señala Melendez-Diaz v. Massachusetts, supra:
*975The fact in question is that the substance found in the possession of Melendez-Diaz and his codefendants was, as the prosecution claimed, cocaine — the precise testimony the analysts would be expected to provide if called at trial. The “certificates” are functionally identical to live, in-court testimony} doing “precisely what a witness does on direct examination.” (Enfasis suplido.)(40)
En Melendez-Diaz v. Massachusetts, supra, el Tribunal Supremo federal se enfrentó a varios argumentos legales que cuestionaban el carácter testimonial del informe quí-mico presentado contra el acusado como prueba sustantiva. En primer lugar se argumentó que el informe químico no era testimonial —y por lo tanto no sujeto a requisito de la Cláusula de Confrontación de la Sexta En-mienda conforme se estableció en Crawford— porque éste no incriminaba directamente al acusado de conducta ilegal alguna (“they are not ‘accusatory’ witnesses”).(41) Según este argumento, un informe químico se torna inculpatorio sólo cuando, unido a otra evidencia, conecta al acusado con la actividad criminal que se le imputa.
Este argumento es rechazado por el Tribunal Supremo federal ya que señala básicamente que, según la Sexta En-mienda de la Constitución Federal —de la cual es tomada en todas sus partes la Cláusula de Confrontación de la Constitución de Puerto Rico— en los procesos criminales sólo existen dos tipos de testigos: aquellos contra el acu-sado y aquellos a favor. Por lo tanto:
To the extent the analysts were witnesses ... they certainly provided testimony against petitioner, proving one fact necessary for his conviction-that the substance he possessed was cocaine. (Énfasis suprimido. )(42)
Otro argumento en contra del carácter testimonial de un informe químico en circunstancias como las del caso de *976autos es que no son “testigos convencionales”. Esto es, no son testigos ex parte típicos o comunes (typical or ordinary) que testifican con relación a lo que observaron en un evento en el pasado, sino que este tipo de informe es reali-zado de manera contemporánea a los análisis de laborato-rio que el químico realiza.
A este argumento el Tribunal Supremo federal res-ponde, inter alias, que este tipo de argumento fue recha-zado precisamente en el caso de Davis v. Washington, supra, en el que se estableció que unas declaraciones admitidas como excepción a la regla de exclusión de prueba de referencia por ser contemporáneas a la percepción, no debieron serlo en la medida que eran testimoniales. (43)
Además, en Melendez-Diaz v. Massachusetts, supra, el Tribunal Supremo federal se enfrentó al argumento de que un informe químico no es “testigo convencional” —y por lo tanto no sujeto al rigor de la Cláusula de Confrontación— porque no es una declaración que surja como respuesta a un interrogatorio.(44) Nuevamente, este argumento fue re-chazado por el Tribunal al señalar que, en el contexto de un testigo contra un acusado, no existe diferencia con re-lación a si la declaración surge como una expresión volun-taria o en respuesta a un interrogatorio. Específicamente, el Tribunal Supremo federal señala, citando en parte a Davis v. Washington, supra, lo siguiente:
As we have explained," [t] he Framers were no more willing to exempt from cross-examination volunteered testimony or answers to open-ended questions than they were to exempt answers to detailed interrogation.” Respondent and the dissent cite no authority, and we are aware of none, holding that a person who volunteers his testimony is any less a “ ‘witness against’ the defendant,” than one who is responding to *977interrogation. In any event, the analysts’ affidavits in this case were presented in response to a police request. (Citas omitidas.)(45)
V

Récord publico o de negocios preparados como parte del curso ordinario del negocio según lo resuelto en “Melendez-Diaz v. Massachusetts”

En el caso de autos, la Procuradora General reclama la admisibilidad por sí solo del informe químico que intentó introducir el Ministerio Público durante el juicio, basado en que la Regla 65(H) de Evidencia de 1979, supra, lo au-toriza, incluso ante la disponibilidad del perito forense que lo preparó. Señala la Procuradora General que
... debemos recordar que, debido a la confiabilidad que se le otorga a un récord o informe oficial, los requisitos para satis-facer las exigencias de la Regla 65(H) son bastante laxos al permitir que el custodio del informe o “algún testigo” declare sobre la confiabilidad. Aunque de ordinario el testigo es el fun-cionario o empleado encargado de la sección de archivo o ré-cord del negocio o actividad en cuestión, cualquier otro funcio-nario con conocimiento sobre la preparación del asiento o récord puede declarar sobre si éste cumple con los criterios que establece la Regla 65. (Énfasis suplido.)(46)
Ante esta argumentación, debemos advertir que en Melendez-Diaz v. Massachusetts, supra, pág. 2538, el Tribunal Supremo de Estados Unidos, fundamentándose en Palmer v. Hoffman, 318 U.S. 109 (1943), señaló:
Documents kept in the regular course of business may ordinarily be admitted at trial despite their hearsay status. But that is not the case if the regularly conducted business activity is the production of evidence for use at trial. (Énfasis suplido y cita omitida.)
*978Por lo tanto, en todo caso en el que la intención del Ministerio Público sea ofrecer como evidencia sustantiva —esto es, evidencia para probar un hecho que inculpa al acusado— un récord público o de negocios preparado como parte del curso ordinario del negocio, deberá presentar como testigo —sujeto a interrogatorio— a la persona que preparó dicho récord, si el documento fue preparado con el propósito de presentarlo en un proceso judicial.
Como hemos dicho e implica la Procuradora General en su argumentación, ciertamente la poderosa excepción a la cláusula de exclusión de la prueba de referencia que cons-tituía la derogada Regla 65(H) de Evidencia de 1979, supra, se enmarcaba en la confiabilidad intrínseca de estos récords e informes oficiales. No obstante, esa confiabilidad ya no es suficiente. El Tribunal Supremo federal se en-frentó también al argumento de la “confiabilidad” de esos informes químicos en Melendez-Diaz v. Massachusetts, supra. Allí se argumentó que existe una diferencia, para propósitos de la Cláusula de Confrontación, entre un tes-tigo que a través de su testimonio relata hechos o eventos (,historical events), el cual es propenso a distorsión o mani-pulación, y el testimonio vertido mediante un certificado o informe toxicológico, el cual es el resultado de una “prueba científica neutral” (neutral, scientific testing).
A este argumento, el Tribunal Supremo federal replicó citando lo expresado en el caso que inició este reenfoque de la Cláusula de Confrontación de la Sexta Enmienda, Crawford v. Washington, supra, págs. 61-62, y que ya cita-mos en parte en esta opinión:
“To be sure, the Clause’s ultimate goal is to ensure reliability of evidence, but it is a procedural rather than a substantive guarantee. It commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible of cross-examination. ...
Dispensing with confrontation because testimony is obviously reliable is akin to dispensing with jury trial because a defendant is obviously guilty. This is not what the Sixth Amendment prescribes.” (Énfasis suplido.)
*979Ahora bien, aunque en el presente caso el recurso ape-lativo fue presentado antes de que se pautara la normativa de Melendez Diaz v. Massachusetts, supra, debemos aplicar dicha norma de forma retroactiva. Ello, porque tal y como señalamos en Pueblo v. González Cardona, 153 D.P.R. 765, 772 (2001), y como cabalmente discute el Señor Juez Pre-sidente en su opinión de conformidad, las nuevas normas jurisprudenciales que aplican a los procesos penales tienen efecto retroactivo y aplican “a todos aquellos casos que al momento de la adopción de la nueva norma no hayan ad-venido finales y firmes”. (Énfasis en el original y escolio omitido.)
Por todo lo anterior, conforme a los criterios expresados en Melendez Diaz v. Massachusetts, supra, concluimos que los informes preparados por el I.C.F. en las circunstancias como las del caso de autos son claramente testimoniales. Además, ya que en el caso de autos el Ministerio Público nunca justificó la no disponibilidad de la químico González, y el recurrido Guerrido López nunca tuvo la oportunidad de contrainterrogar a dicha testigo con relación a ese in-forme, entendemos que las circunstancias se ajustan per-fectamente a aquellas consideradas en Melendez Diaz v. Massachusetts, supra.

Por lo tanto, establecemos que no es admisible como evidencia sustantiva contra un acusado un informe químico cuando el técnico que preparó dicho informe no comparece como testigo en el juicio al momento que se solicita su admisión, y cuando el acusado no tuvo la oportunidad de contrainterrogar a ese testigo previamente con relación a ese informe.

VI
Por los fundamentos expuestos en esta Opinión, se con-firma la sentencia del Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

*980El Juez Presidente Señor Hernández Denton emitió una opinión de conformidad. La Juez Asociada Señora Rodrí-guez Rodríguez concurrió con el resultado sin opinión escrita.

(1) E.L. Chiesa, Tratado de derecho probatorio: Reglas de Evidencia de Puerto Rico y federales, Santo Domingo, Ed. Corripio, 1998, T. I, pág. 352.


(2) J.L. Koley, Today’s Confrontation Clause (After Crawford and Melendez-Diaz), 43 Creighton L.Rev. 35, 3 (2009).


(3) Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. sec. 2404).


(4) La Regla 1201 de las nuevas Reglas de Evidencia de Puerto Rico —aprobadas en 2009— señala que éstas aplicarán a todo juicio iniciado con posterioridad al 1 de enero de 2010. Por lo tanto, las Reglas de Evidencia en vigor para la fecha del inicio del caso de autos eran las anteriores Reglas de Evidencia de 1979.


(5) Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa Calpe, 2001, T I, pág. 622.


(6) Gatell v. MacLeod, 56 D.P.R. 119, 125 (1940).


(7) R. Cortés Moreno, Un análisis del derecho a confrontación puertorriqueño y la constitucionalidad de las Reglas 37 y 39 de Evidencia según enmendadas por la Ley 42 del 7 de junio de 1988, 37 (Núm. 1) Rev. Der. Pur. 25 (1998).


(8) El texto dice así:
“Pasados algunos días, el rey Agripa y Berenice vinieron a Cesárea para saludar a Festo. Y como estuvieron allí muchos días, Festo expuso al rey la causa de Pablo, diciendo: Un hombre ha sido dejado preso por Félix, respecto al cual, cuando fui a Jerusalén, se me presentaron los principales sacerdotes y los ancianos de los judíos, pidiendo condenación contra él.
“A éstos respondí que no es costumbre de los romanos entregar alguno a la muerte antes que el acusado tenga delante a sus acusadores, y pueda defenderse de la acusación.” (Enfasis suplido.) Libro Hechos de los Apóstoles Cap. 25, vers. 13-19. Biblia Plenitud, Versión Reina Valera, 1960, Grupo Nelso (2008), pág. 1435.


(9) Art. 2, Sec. 2, L.P.R.A., T. 1, ed. 2008, pág. 58.


(10) Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 343.


(11) Pueblo v. Pacheco Padilla, 92 D.P.R. 894 (1965).


(12) Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979).


(13) Pueblo v. Ortiz, 57 D.P.R. 469 (1940); Pueblo v. Carbone, 59 D.P.R. 610 (1941).


(14) Pueblo v. Vargas, 74 D.P.R. 144 (1952).


(15) Chiesa, Tratado de Derecho Probatorio, op. cit., págs. 761-762.


(16) Íd., pág. 841.


(17) Es de notar que en la Conferencia Judicial de 1978, que sirvió de marco para que este Tribunal aprobara las Reglas de Evidencia de 1979, se rechazó el Código de Evidencia de California como modelo en favor de las Reglas Federales de Evidencia.


(18) Vease Pueblo v. Mattei Torres, 121 D.P.R. 600, 616-618 (1988), donde se cita in extenso al profesor Chiesa Aponte con relación a esta regla.


(19) Véase Informe de las Reglas de Derecho Probatorio de 2007 del Secretariado de la Conferencia Judicial y Notarial, pág. 548.


(20) E.L. Chiesa, Reglas de Evidencia de Puerto Rico 2009, San Juan, Pubs. J.T.S., 2009, pág. 264.


(21) Como señalamos en Pueblo v. Vargas, supra, págs. 147-148, al referirnos a la Ley Orgánica Jones de 1917, cuya cláusula de confrontación encuentra su prece-dente inmediato en la Sexta Enmienda de la Constitución federal, “[s]e trata, pues, de la adopción de una parte fundamental de la Carta de Derechos de la Ley Suprema nacional que debe recibir una interpretación similar en su aplicación local”. Véase 5 Wigmore on Evidence Sec. 1397, pág. 127 (1974). Este ha sido el mismo principio de interpretación constitucional que, bajo circunstancias similares, se ha adoptado en casi todas las jurisdicciones de Estados Unidos.
*963Así mismo lo ha interpretado el Tribunal Federal de Apelaciones para el Primer Circuito de Boston, incluso desde antes que se adoptara nuestra Constitución, al señalar: “[w]hen Congress by the Organic Act enacted for Puerto Rico provisions similar to those contained in our ‘Bill of Rights’ it intended them to have the same purport as the like provisions of our Constitution.” South Porto Rico Sugar Co. v. Buscaglia, 154 F.2d 96, 100 (1er Cir. 1946).
También, en Ballester-Ripoll v. Court of Tax Appeals of Puerto Rico, 142 F.2d 11, 18 (1er Cir. 1944), se señaló lo siguiente:
“When Congress came to enact the section entitled ‘Bill of Rights’ of the Organic Act of Puerto Rico, as in the similar section of the Phillipine Organic Act, it incorporated the Bill of Rights of our Constitution with little alteration.
“As the Supreme Court said in discussing another provision in the corresponding Bill of Rights for the Phillipine Islands: ‘How can it be successfully maintained that these expressions of fundamental rights, which have been the subject of frequent adjudications in the courts of this country, and the maintenance of which has been ever deemed essential to our government, could be used by Congress in any other sense than that which has been placed upon them in construing the instrument from which they were taken?”


(22) Pueblo v. Casanova, 161 D.P.R. 183, 205 (2004), opinión de conformidad del Juez Asociado Señor Rivera Pérez. Véanse, también: Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Dolce, 105 D.P.R. 422 (1976).


(23) E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 1.1, pág. 37.


(24) Distinto a la Regla 27 de Evidencia de 1979, así como a la Regla 509 de nuestras nuevas Reglas de Evidencia de 2009, todavía, en el estado de Washington, el cónyuge enjuiciado puede impedir que su cónyuge testifique en su contra. Sin embargo, en el estado de Washington este privilegio no se extiende a aquellas declaracio-nes hechas fuera del tribunal (out-of-court statements) que puedan ser admisibles bajo alguna excepción a la prueba de referencia. Véase Wash. Rev. Code Sec. 5.60.060(1) (2009).


(25) Los hechos de Ohio v. Roberts, 448 U.S. 56 (1980), son los siguientes: el Sr. Herschel Roberts había sido acusado de falsificación de cheques y posesión de unas tarjetas de crédito robadas. Roberts alegaba que él había utilizado los cheques y las tarjetas de crédito con el permiso que dio la hija de los dueños de estos cheques y de las tarjetas de crédito. Durante la vista preliminar el abogado de Roberts llamó como único testigo de la defensa a la hija de las víctimas quien, en el interrogatorio directo, señaló que ella había permitido que Roberts utilizara su apartamento. Sin embargo, y a pesar de lo largo del interrogatorio directo del abogado de la defensa, la testigo negó que le hubiera dado la libreta de cheques y las tarjetas de crédito a Roberts con el entendido de que éste podía usarlas.
Durante el subsiguiente juicio por jurado, Roberts testificó que él había utili-zado los cheques y las tarjetas porque la hija de los dueños se lo había permitido. Pese a las múltiples citaciones (subpoenas) esta testigo no compareció al juicio en su fondo. Ante la ausencia de la testigo, el Ministerio Público utilizó la transcripción del testimonio de ésta en la vista preliminar como prueba de refutación. Roberts objetó tal evidencia alegando que violaba su derecho a la confrontación bajo la Sexta Enmienda. Después de cerciorarse de que la testigo realmente no estaba disponible, y con la objeción de Roberts, el tribunal admitió la transcripción del testimonio.
El Tribunal de Apelaciones revocó al de Primera Instancia. Señaló que el Mi-nisterio Público no había realizado esfuerzos de buena fe para conseguir la testigo. El Tribunal Supremo de Ohio confirmó la decisión del Tribunal de Apelaciones pero por el fundamento de que la transcripción de la testigo era inadmisible porque la mera oportunidad de contrainterrogar a un testigo en una vista preliminar no cumple con el derecho a confrontación constitucional para propósitos del juicio.
En Certiorari, el Tribunal Supremo federal revocó la decisión del Tribunal Supremo de Ohio y sostuvo que el derecho de un acusado a confrontarse con los testigos de cargo bajo la Sexta Enmienda de la Constitución federal no impedía la admisión en el juicio en su contra de la declaración de un testigo no disponible, si tal declara-ción contenía suficientes indicios de confiabilidad (adequate indicia of reliabillity), significando con esto que se encontraba bajo una excepción a la prueba de referencia firmemente arraigada (firmly rooted) o que la declaración tenía suficientes indicios de confiabilidad según las circunstancias, esto es, garantías particularizadas de con-fiabilidad (particularized guarantees of trustworthiness).


(26) Véanse, también: U.S. v. Cruz-Diaz, 550 F.3d 169 (1er Cir. 2008); U.S. v. De La Cruz, 514 F.3d 121 (1er Cir. 2008).


(27) Crawford v. Washington, 541 U.S. 36, 61 (2004).


(28) E.L. Chiesa Aponte, El Tribunal Supremo de Puerto Rico: Análisis del Término 2007-2008: Derecho Penal, 78 (Núm. 2) Rev. Jur. U.P.R. 291 (2009); T. Lininger, Reconceptualizing Confrontation after Davis, 85 Tex. L. Rev. 271, 280 (2006).


(29) Crawford, v. Washington, supra, pág. 51.


(30) véase Tennessee v. Street, 471 U.S. 409 (1985) (citado con aprobación en la nota al calce número 9 de Crawford v. Washington, supra). Como sabemos, tal decla-ración no constituiría prueba de referencia. Regla 60 de Evidencia de 1979 (32 L.P.R.A. Ap. IV); Regla 801 de Evidencia de 2009.


(31) Crawford v. Washington, supra, pág. 59. Véase, además, California v. Green, 399 U.S. 149 (1970).


(32) Crawford v. Washington, supra, pág. 68.


(33) Las expresiones del Tribunal Supremo federal fueron las siguientes:
“... ‘exparte in —court testimony or its functional equivalent— that is, material such as affidavits, custodial examinations, prior testimony that the defendant was unable to cross-examine, or similar pretrial statements that declarants would reasonably expect to be used prosecutorially,’ ... ‘extrajudicial statements ... contained in formalized testimonial materials, such as affidavits, depositions, prior testimony, or confessions,’ ... ‘statements that were made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial,’... These formulations all share a common nucleus and then define the Clause’s coverage at various levels of abstraction around it. Regardless of the precise articulation, some statements qualify under any definition-for example, ex parte testimony at a preliminary hearing. Crawford v. Washington, supra, págs. 51-52.


(34) La conversación fue la siguiente:
Operadora: “¿Qué está pasando?”
McCottry: “El está aquí cayéndome encima otra vez.”
*970Operadora: “OK. Escúchame detenidamente. ¿Estás en una casa o en un apar-tamento?”
McCottry: “Estoy en una casa.”
Operadora: “¿Hay armas ahí?”
McCottry: “No. Él está usando sus puños.”
Operadora: “OK. ¿Él ha estado bebiendo?”
McCottry: “No.”
Operadora: “OK, cariño. Ya he dado inicio a la ayuda. Quédate en la línea con-migo, ¿OK?”
McCottry: “Estoy en la línea.”
Operadora: “Escúchame detenidamente. ¿Sabes su apellido?”
McCottry: “Es Davis.”
Operadora: “¿Davis? OK, ¿cuál es su primer nombre?”.
McCottry: “Adrian.”
Operadora: “¿Cuál?”
McCottry: “Adrian.”
Operadora: “¿Adrián?”
McCottry: “Sí.”
Operadora: “OK. ¿Cuál es su inicial?”
McCottry: “Martell. Él salió corriendo.” (Traducción nuestra.)


(35) Davis v. Washington, supra, pág. 822.


(36) Íd.


(37) Íd., págs. 828-829.


(38) Íd., págs. 829-830.


(39) En Puerto Rico, además de la Regla 65(H) de Evidencia, supra, que —similar a la Ley de Massachusetts— permitía la admisión prima facie de cualquier récord oficial independientemente de que el declarante estuviera disponible para testificar, o de si alguien testificara sobre ese récord, el Art. 27 de la ley orgánica del Instituto de Ciencias Forenses, Ley Núm. 13 de 24 de julio de 1985, según enmendada, señala que las copias certificadas de informes de autopsias y de análisis científicos serán admisibles en los tribunales del Estado Libre Asociado de Puerto Rico, sujeto a lo dispuesto en las Reglas de Evidencia de Puerto Rico. 34 L.P.R.A. sec. 3027.


(40) Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527, 2532 (2009).


(41) Íd.


(42) Íd.


(43) También se argumentó en Melendez-Diaz v. Massachusetts, supra, que este tipo de informe químico no es un “testigo convencional” porque no atestigua con relación a crimen alguno ni a acción humana relacionada con un crimen. No obs-tante, tal argumento fue rechazado prácticamente de plano por el Tribunal Supremo federal.


(44) Íd.


(45) Íd.


(46) Petición de certiorari, pág. 12.